972 F.2d 353
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William Wentworth FOSTER, Plaintiff,Donald HARDEN, Plaintiff-Appellant,Larry SHELTON;  Dennis Skillicorn, Plaintiffs,v.Dick MOORE;  William Armontrout, Warden;  George Lombardi;Dale Riley;  Kline Smith;  MacArthur Woodruff,Defendants-Appellees.
No. 91-3818WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 9, 1992.Filed:  July 15, 1992.

Before JOHN R. GIBSON, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Donald Harden, a Missouri prisoner, brought this civil rights action for declaratory and injunctive relief seeking better conditions in Special Management Facility Level II of the Missouri State Penitentiary (Level II).  Holding Harden's action is moot and res judicata, the district court dismissed the action as frivolous under 28 U.S.C § 1915(d).  Harden was transferred out of Level II almost three years ago, and he is currently confined in another correctional facility.  The district court's ruling on mootness is clearly correct.   Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).  Accordingly, we affirm.  See 8th Cir.  R. 47B.